Citation Nr: 0830416	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to the veteran's service-
connected herpes zoster (shingles).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for obsessive-
compulsive disorder (OCD) and adjustment disorder with mixed 
emotional features.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The veteran's appeal also initially included the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), herpes zoster (shingles), and a traumatic 
brain injury.  Service connection has since been effectuated 
for PTSD and herpes zoster (shingles), however, and he 
withdrew his claim for service connection for a traumatic 
brain injury in a statement received in December 2006.

The veteran also initiated an appeal of a November 2006 
denial of service connection for chronic fatigue syndrome and 
was furnished with a Statement of the Case on this matter in 
February 2007; however, following issuance of the Statement 
of the Case, he never responded with a Substantive Appeal.  
Accordingly, this issue is not before the Board on appeal. 

The veteran was scheduled for a Board hearing in June 2008 
but notified VA in the same month that, due to his health, it 
was "impossible" for him to attend such a hearing on the 
scheduled date or in the foreseeable future.  The hearing 
request is thus deemed withdrawn.  See 38 C.F.R. § 20.702(e) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has recently received additional VA treatment records, 
dated through January 2008.  Specific findings in these 
records indicate the need for additional evidentiary 
development.  An April 2007 VA treatment record indicates the 
following:

[The veteran] continues to have 
recurrence of herpes zoster, especially 
on his right side.  When he has an active 
infection, there appears to be more pain 
along the distribution of sciatic and 
obturator nerve.  He recently had an out 
break [sic] on the left side and has had 
significant left leg symptoms.  It is as 
likely as not that the leg pains are 
related to his Zoster outbreaks.

Also, an October 2007 VA treatment record contains a notation 
that the veteran had a history of fibromyalgia "worsened by 
stress of PTSD."  As indicated above, service connection is 
presently in effect for PTSD.  The Board notes that the 
question of whether the veteran's claimed fibromyalgia is 
etiologically related to service was addressed in an August 
2004 VA examination report, but the examiner, while 
acknowledging the veteran's contentions as to the association 
between fibromyalgia and PTSD, did not provide an opinion as 
to the question of secondary service connection.  This, along 
with the question of neuropathy claimed as due to herpes 
zoster (shingles), will need to be addressed in a further VA 
examination.

The Board also notes that the veteran has not had a VA 
psychiatric examination to date to ascertain the etiology of 
his claimed OCD and adjustment disorder and, specifically, 
whether such disorders, if present, are attributable to his 
service-connected PTSD.  Rather, his VA psychiatric 
examination reports of record have been focused on the 
etiology and severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
peripheral neuropathy and fibromyalgia.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran has 
secondary peripheral neuropathy caused or 
worsened by his service-connected herpes 
zoster (shingles).  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
veteran's fibromyalgia was caused or 
worsened by his service-connected PTSD.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed OCD 
and adjustment disorder.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a multi-
axis diagnosis and indicate clearly 
whether the diagnoses of OCD and 
adjustment disorder are warranted.  For 
each diagnosed disorder, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder: (1) is 
etiologically related to service, or (2) 
was caused or worsened by the veteran's 
service-connected PTSD.  If the examiner 
does not find OCD or adjustment disorder 
to be etiologically related to service or 
to PTSD, the examiner is requested to 
identify the symptoms that are 
attributable to PTSD; to identify the 
psychiatric symptoms attributable to OCD 
or other diagnosis; and to distinguish 
any symptomatology due to OCD or 
adjustment disorder from symptoms to 
PTSD, including by assignment of a 
separate Global Assessment of Functioning 
scale score based only on PTSD and 
related symptomatology.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated, with full consideration 
of the secondary service connection 
regulation, 38 C.F.R. § 3.310, included 
in the readjudication.  If the 
determination of one or more of these 
claims remains adverse to the veteran, he 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


